WISS, Judge
(concurring in the result):
I concur in the majority’s disposition of this appeal. The majority rests its decision on its conclusion that appellant was entrapped into her attempted possession of cocaine because Staff Sergeant Munger — a government informant/agent — had so completely taken dominance over appellant’s emotional state that she lacked “any independent mens rea other than that of the government agents involved.” 40 MJ at 181. On the other hand, the majority acknowledges the evidence that “[a]ppellant had mentioned to Munger some time earlier that she wanted to try cocaine with him because it was a ‘good high.’ ” Id. at 179. Given this state of the record, I hesitate to hold that the factfinders were wrong as a matter of law in rejecting the entrapment defense. See United States v. Bell, 38 MJ 358, 361 (CMA 1993) (“Being limited in our review to questions of law, ... our function is to determine whether there were sufficient facts of record and permissible inferences from which a rational factfinder could have discounted entrapment as a defense, beyond a reasonable doubt.”).
Instead, I prefer to base the disposition on appellant’s claim that Munger’s conduct “was ‘so outrageous, fundamentally unfair, and shocking to the universal sense of justice that prosecution is proscribed by the Due Process Clause of the Fifth Amendment.’ Final Brief at 7, citing United States v. Russell, 411 U.S. 423, 431, 93 S.Ct. 1637, 1642-43, 36 L.Ed.2d 366 (1973); United States v. Hampton, 425 U.S. 484, 96 S.Ct. 1646, 48 L.Ed.2d 113 (1976).” 40 MJ at 180. Munger was a government agent, see also United States v. Bell, supra at 372 and 373 (opinions of Wiss, J., and Gierke, J.) (conduct of informant operating under direction of law enforcement agent is attributable to the Government). While performing in that undercover capacity, he did not limit himself to doing that which was absolutely necessary in order to maintain his cover. Instead, it is clear from the record that Munger aggressively led the way in a criminal and humanly reprehensible pattern of emotional and sexual ingratiation of himself with appellant, even to the point of accomplishing appellant’s apparent psycho*183logical dependence on him. All this was done with the blessing of — and even in part at the direction of — Munger’s Office of Special Investigations handlers. That, in my view, is well across the threshold of outrageousness.